
	

113 S818 IS: Reducing Flight Delays Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 818
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Ms. Collins (for
			 herself, Mr. Udall of Colorado,
			 Mr. Risch, Mr.
			 Toomey, Mrs. Hagan,
			 Mr. Isakson, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide the Secretary of Transportation with the
		  flexibility to transfer certain funds to prevent furloughs by the Federal
		  Aviation Administration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reducing Flight Delays Act of
			 2013.
		2.Authorization to
			 transfer certain funds to prevent furloughs by the Federal Aviation
			 Administration
			(a)In
			 generalNotwithstanding division G of the Consolidated and
			 Further Continuing Appropriations Act, 2013 (Public Law 113–6), any other
			 provision of law, or a sequestration order issued or to be issued by the
			 President pursuant to section 251A(7)(A) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901a(7)(A)), the Secretary of
			 Transportation may transfer during fiscal year 2013 an amount equal to the
			 amount specified in subsection (c) to the appropriations account providing for
			 the operations of the Federal Aviation Administration, for any activity or
			 activities funded by that account, from—
				(1)the amount made
			 available for obligation in that fiscal year as discretionary grants-in-aid for
			 airports pursuant to section 47117(f) of title 49, United States Code;
			 or
				(2)any other program
			 or account of the Federal Aviation Administration.
				(b)Availability
			 and obligation of transferred amountsAn amount transferred under
			 subsection (a)(1) shall—
				(1)be available
			 immediately for obligation and expenditure as directly appropriated budget
			 authority; and
				(2)be deemed as
			 obligated for grants-in-aid for airports under part B of subtitle VII of title
			 49, United States Code, for purposes of complying with the limitation on
			 incurring obligations during that fiscal year under the heading
			 Grants-in-Aid for Airports under title I
			 of the Transportation, Housing and Urban Development, and Related Agencies
			 Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 647), and
			 made applicable to fiscal year 2013 by division F of the Consolidated and
			 Further Continuing Appropriations Act, 2013 (Public Law 113–6).
				(c)Amount
			 specifiedThe amount specified in this subsection is the amount,
			 not to exceed $253,000,000, that the Secretary of Transportation determines to
			 be necessary—
				(1)to prevent during
			 fiscal year 2013 furloughs of employees of the Federal Aviation Administration
			 whom the Secretary determines are necessary for ensuring a safe and efficient
			 air transportation system; and
				(2)to continue
			 during that fiscal year the operations of air traffic control towers that were
			 operational as of January 1, 2013, under the contract tower program of the
			 Federal Aviation Administration.
				
